OPINION OF THE COURT
Per Curiam.
By order of the Supreme Court of the State of New Jersey *199dated February 26, 2003, the respondent was suspended from the practice of law in that state for a period of three months for knowingly making a false statement of material fact or law to a tribunal; failing to disclose to a tribunal a material fact with knowledge that the tribunal might tend to be misled thereby; committing a criminal act that reflected adversely on his honesty, trustworthiness, or fitness as an attorney; conduct involving dishonesty fraud, deceit, or misrepresentation; and conduct prejudicial to the administration of justice.
On March 27, 2003, the respondent was served with a notice, pursuant to Rules of this Court (22 NYCRR) § 691.3, advising him of his right to file a verified statement raising any of the defenses to the imposition of reciprocal discipline found in that section and to request a hearing prior to the imposition of such discipline. 22 NYCRR 691.3 (d) provides that no reciprocal discipline shall be imposed without affording an attorney the opportunity to have a hearing where that attorney shall have duly filed both his verified statement setting forth any of the enumerated defenses and his written demand for a hearing. Although the respondent filed a verified statement, he did not request a hearing (see 22 NYCRR 691.3 [d]). Moreover, the defenses raised by the respondent are without merit. Accordingly, the petitioner’s motion to impose reciprocal discipline is granted.
Under the circumstances, including the mitigation set forth by the respondent, and in view of the sanction imposed by the Supreme Court of New Jersey, the respondent is censured.
Florio, J.P., Goldstein, Friedmann, Schmidt and Crane, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that the respondent is censured for his professional misconduct.